Case 5:16-cv-10444-JEL-MKM ECF No. 700 filed 12/11/18        PageID.19947   Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  In Re Flint Water Cases                             No. 5:16-cv-10444-JEL-MKM

                                                      (consolidated)

                                                      Hon. Judith E. Levy
                                                      Mag. Mona K. Majzoub




          STIPULATION TO EXTEND DEADLINE TO RESPOND TO
        STATE DEFENDANTS’ MOTION FOR A STAY OF DISCOVERY

       The State of Michigan, Flint Receivership Transition Advisory Board,

 Governor Richard D. Snyder, Nick Lyon, Eden Wells and Andrew Dillon,

 collectively referred to as “the State Defendants”, and McLaren Regional Medical

 Center, hereby stipulate and agree to extend the deadline for McLaren to file a

 response to the State Defendants Motion for a Stay of Discovery (ECF No. 685) to

 December 21, 2018.

       The State Defendants and McLaren further stipulate and agree to extend the

 deadline for the State Defendants’ reply to McLaren’s response, to January 4, 2019.

       Pursuant to ECF Rule 11(c), the State Defendants and McLaren request that a

 text-only order be entered, granting this stipulation.
Case 5:16-cv-10444-JEL-MKM ECF No. 700 filed 12/11/18   PageID.19948   Page 2 of 3



 STIPULATED AND AGREED TO:



  /s/ Margaret A. Bettenhausen
  (with permission)
  Richard S. Kuhl (P42042)
  Margaret A. Bettenhausen (P75046)
  Nathan A. Gambill (P75506)
  Zachary Larsen (P72189)
  Assistant Attorneys General
  Environment, Natural Resources,
  and Agriculture Division
  P.O. Box 30755
  Lansing, MI 48909
  (517) 373-7540
  kuhlr@michigan.gov
  bettenhausenm@michigan.gov
  gambilln@michigan.gov
  larsenz@michigan.gov

  Attorneys for State Defendants


   CLINE, CLINE & GRIFFIN                  BEVERIDGE & DIAMOND, P.C.
   /s/ J. Brian MacDonald                  /s/ Susan E. Smith
   J. Brian MacDonald (P-25887)            Susan E. Smith (PA Bar # 202378)
   Megan R. Mulder (P-77597)               Attorneys for Defendant McLaren
   Attorneys for Defendant McLaren         1350 I Street, N.W., Suite 700
   503 S. Saginaw St., Suite 1000          Washington, D.C. 20005-3311
   Flint, MI 48503                         202-789-6000
   (810) 232-3141                          ssmith@bdlaw.com
   bmacdonald@ccglawyers.com
   mmulder@ccglawyers.com




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 700 filed 12/11/18         PageID.19949    Page 3 of 3



                            CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2018, I electronically filed the foregoing
 document with the Clerk of the Court using the ECF System, which will send
 notification of such filing to all attorneys of record.

                                               BEVERIDGE & DIAMOND, P.C.

        Dated: December 11, 2018               /s/ Susan E. Smith
                                               Susan E. Smith (PA Bar No. 202378)
                                               Attorneys for Defendant McLaren
                                               1350 I Street, N.W., Suite 700
                                               Washington, D.C. 20005-3311
                                               202-789-6000
                                               ssmith@bdlaw.com



 11322231v1 BDFIRM 018194




                                           3
